DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 2/19/2021 have been entered. Any objection\rejections from the previous office action filed 11/19/2020 not addressed below has been withdrawn.
Response to Amendment
The declaration under 37 CFR 1.132 filed 2/19/2021 is insufficient to overcome the rejection of the pending claims based upon the obviousness rejections over Gauweiler and the combination of Pasquat and Mueller as set forth in the last Office action because:  the examples are not commensurate in scope with the full scope of the pending claims. The examples only compare a specific composition comprising luviquat 9030 as the vinylformamide/vinylamine copolymer (VFVA) with specific MW and ratio of monomers, specific ethoxylated fatty alcohol oxyethylenated lauryl alcohol and several other specific ingredients each in specific amounts. The claims however are more generic with respect to the VFVA, alkoxylated fatty alcohol and other ingredients in any amount. Clearly the types of ingredients and their amounts would effect the properties of the composition. Applicants have not shown that the results occur across the full range of compositions encompassed by the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18,22-27,29-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gauweiler et al. (US 2008/0182773) as evidenced by Mueller et al. (US 2014/0341817), for the reasons set forth in the previous action and the new reasoning below necessitated by amendment. 
Regarding the new limitation that the copolymer comprises IA from 20-40 mol%, Gauweiler exemplifies copolymers calculated to be within this mol % range. See table 2, specifically No. 11 (~25%) and 13 (~30%). One of ordinary skill would readily envisage use of these polymers as they are exemplified as useful thickener polymers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauweiler et al. (US 2008/0182773), for the reasons set forth in the previous action and the new reasoning below necessitated by amendment.
. 
Claims 18 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet et al. (Fr. 3,002,142, US 2016/0000689 used as English equivalent, all citations are for US publication) both cited IDS, in view of Mueller et al. (US 2014/0341817), for the reasons set forth in the previous action.
Claims 18 and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet et al. (Fr. 3,002,142, US 2016/0000689 used as English equivalent) in view of Mueller et al. (US 2014/0341817) in view of Gauweiler et al. (US 2008/0182773), for the reasons set forth in the previous action.
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Applicants assert Gauweiler does not teach the mol% for vinylamine as claimed.
As noted in the modified rejection above Gauweiler exemplifies polymers with vinylamine within the claimed range, thus its selection would be readily envisaged and obvious to one of ordinary skill.
Applicants assert that since Gauweiler deals mostly with rheological properties one of ordinary skill would not look to this reference to develop the composition as claimed which produces a mousse with good properties.
The relevance of this assertion is unclear. The composition as claimed by its ingredients is not distinguished from the prior art of record. Properties are not even 
Applicants assert the affidavit establishes an unexpected result thus rebutting the rejections based upon Pasquet as a primary reference. 
As noted above the affidavit was not found persuasive since it is not commensurate with the full scope of the pending claims.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618